DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A1 - Figure 1: a process flow diagram and schematic illustrating a mixed refrigerant liquefaction system and method with a vapor/liquid separator in the liquefied gas stream at the cold end of the main heat exchanger where the cold end flash gas from the separator is directed to an additional refrigeration pass through the main heat exchanger;
Species A2 - Figure 1A: a process flow diagram and schematic illustrating a mixed refrigerant liquefaction system and method with a liquid expander with an integrated vapor/liquid separator on the high pressure mid-temperature mixed refrigerant stream; 
Species A3 - Figure 2: a process flow diagram and schematic illustrating a mixed refrigerant liquefaction system and method with a vapor/liquid separator in the liquefied gas stream at the cold end of the main heat exchanger where the cold end flash gas from the separator is directed to a cold recovery heat exchanger for cooling the mixed refrigerant;
Species A4 - Figure 2A: a process flow diagram and schematic illustrating a mixed refrigerant liquefaction system and method with a vapor/liquid separator in the liquefied gas stream at the cold end of the main heat exchanger where the cold end flash gas from the separator is directed to an additional refrigeration pass through the main heat exchanger and a cold recovery heat exchanger for cooling the mixed refrigerant;

Species A6 - Figure 4: a process flow diagram and schematic illustrating a mixed refrigerant liquefaction system and method where the liquefied gas stream at the cold end of the main heat exchanger is directed to a storage tank where end flash gas is separated from the liquid product and the end flash gas and boil-off gas from the storage tank are compressed and directed to a cold recovery heat exchanger for cooling the mixed refrigerant;
Species A7 - Figure 5: a process flow diagram and schematic illustrating a mixed refrigerant liquefaction system and method where the liquefied gas stream at the cold end of the main heat exchanger is directed to a storage tank where end flash gas is separated from the liquid product and the end flash gas and boil-off gas from the storage tank are directed to a cold recovery heat exchanger for cooling the mixed refrigerant;
Species A8 - Figure 6: a process flow diagram and schematic illustrating a mixed refrigerant liquefaction system and method where the feed gas is first cooled with a heavy hydrocarbon removal heat exchanger and freezing components are removed from the feed gas;
Species A9 - Figure 7: a process flow diagram and schematic illustrating an alternative mixed refrigerant liquefaction system and method where the feed gas is first cooled with a heavy hydrocarbon removal heat exchanger and freezing components are removed from the feed gas;


The species are independent or distinct because they have mutually exclusive flow features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
A telephone call was made to applicant attorney on 01/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763